Title: To George Washington from Bartholomew Dandridge, 21 December 1771
From: Dandridge, Bartholomew
To: Washington, George

 

Dear Sir
New Kent Decr 21st 1771.

Mr James Hockaday of this County informs me that he intends to apply to you to succeed Mr Valentine in the Management of your Estate below, and notwithstanding my warm recommendation of Mr John Hopkins who first applied to me, I think it my duty, in Justice to Mr Hockaday; at his request, to inform you, that I have always been acquainted with him from my Infancy, & that his Character for Sobriety Integrity & Industry has been one of the best of my Acquaintance, he has been used to keeping Accounts which he is allowed to understand very well, I cannot say I am acquainted with his management of Plantation Affairs, but am convinced that a Person of his Experience & good Understanding cannot be at a loss in that, I must further beg leave to recommend him to you as a Person who I believe will suit very well the Station he applies for, & one whom I should be glad to oblige. I am Dr Sir Your affect. & obedt Servt

B. Dandridge

